Citation Nr: 9933258	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
disease of the right foot, with bunionectomy and traumatic 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for hallux valgus 
of the left foot, with bunionectomy and traumatic 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


REMAND

The veteran had active military service from May 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a rating decision dated in July 1998, the RO denied 
entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30 (1999).  In a brief 
on appeal submitted to the Board in October 1999, the 
veteran's representative again raised the issue of 
entitlement to a temporary total rating for convalescence 
under the provisions of 38 C.F.R. § 4.30.  This issue has not 
been adjudicated by the RO and is referred to the RO for 
appropriate action.

The Board notes that the veteran was afforded a VA 
examination in December 1997.  Subsequent to that time, the 
veteran, in his May 1998 substantive appeal, asserted that 
his condition had worsened and that he was in considerable 
pain.  The veteran has also undergone foot surgery, although 
the RO has determined that the surgery was for non-service 
connected disabilities.

In accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever the VA determines there is a need to 
verify the current severity of a disability.  VA is obliged 
to afford a veteran a contemporaneous examination where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board observes that the veteran has been assigned the 
highest schedular disability evaluation under Diagnostic Code 
5280.  As the veteran has been assigned the highest 
disability evaluation under this diagnostic code, the Board 
has an obligation to consider whether higher evaluations are 
appropriate under other diagnostic codes.  Diagnostic Code 
5284, relating to foot injuries, provides 20 percent and 30 
percent evaluations for moderately severe and severe 
disabilities, respectively.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court), held that ratings based 
on limitation of motion do not subsume 38 C.F.R. §§ 4.40 or § 
4.45 (1999).  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Limitation of motion is one of the factors 
determining the severity of a foot injury under Diagnostic 
Code 5280.  Moreover, the veteran is service-connected for 
degenerative arthritis which is also based upon limitation of 
motion.  As such, 38 C.F.R. §§ 4.40 and 4.45 are for 
application.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated her for any left or right foot 
disorder since May 1998.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims folder legible 
copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment.

2.  The RO should arrange for an 
appropriate orthopedic examination to 
determine the extent and severity of the 
veteran's service-connected hallux valgus 
disease of the right and left feet with 
bunionectomy and traumatic degenerative 
joint disease.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  All necessary tests and 
studies, including x-rays and range of 
motion studies reported in degrees of 
arc, should be performed and all findings 
must be reported in detail.  The examiner 
should express an opinion as to which 
symptoms are related to the service 
connected disabilities and which are 
related to non-service connected 
disability.

With regard to the veteran's hallux 
valgus disease of the right and left feet 
with bunionectomy and traumatic 
degenerative joint disease, if loss of 
range of motion is present, the examiner 
should comment on whether the loss of 
range of motion is mild, moderate, or 
severe as well as the reason for the loss 
of motion.  The examiner is further 
requested to carefully elicit from the 
veteran all pertinent subjective 
complaints with regard to her left and 
right feet and to make specific findings 
as to whether each complaint is related 
to the hallux valgus disease of the right 
or left foot with bunionectomy and 
traumatic degenerative joint disease.  
The examiner is further requested to 
render an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints. 

The examiner is also requested to offer 
opinions on the following issues:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
the service-connected hallux valgus 
disease of the right and left feet with 
bunionectomy and traumatic degenerative 
joint disease?

	(b) Does the service-connected 
hallux valgus disease of the right and 
left feet with bunionectomy and traumatic 
degenerative joint disease cause weakened 
movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected hallux valgus disease 
of the right and left feet with 
bunionectomy and traumatic degenerative 
joint disease, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to hallux valgus 
disease of the right and left feet with 
bunionectomy and traumatic degenerative 
joint disease, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected hallux valgus 
disease of the right and left feet with 
bunionectomy and traumatic degenerative 
joint disease.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claim of entitlement to 
separate increased ratings for hallux 
valgus disease of the right and left feet 
with bunionectomy and traumatic 
degenerative joint disease.  The RO 
review should include consideration of 
the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, and 4.59, and 
DeLuca v. Brown.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


